Filed 9/1/20 P. v. Grant CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 THE PEOPLE,                                                  B302276

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. MA070099)
           v.

 DEJUAN TERRANCE GRANT,

           Defendant and Appellant.




     APPEAL from an order of the Superior Court of
Los Angeles County, Shannon Knight, Judge. Appeal dismissed.
     Laini Millar Melnick, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                       _________________
      Dejuan Terrance Grant appeals from an order denying his
postjudgment motion to reduce the restitution and parole
revocation fines imposed in his case. Because the superior court
lacked jurisdiction to hear Grant’s motion, its order denying that
motion is not appealable. Accordingly, we dismiss the appeal.
         FACTUAL AND PROCEDURAL BACKGROUND
       In a negotiated agreement Grant pleaded no contest in
May 2018 to one count of carjacking and three counts of second
degree robbery and admitted firearm use and criminal street
gang enhancement allegations. The trial court sentenced Grant
to an aggregate state prison term of 33 years.
       On September 10, 2019 Grant moved to modify his
sentence, challenging the court’s order he pay a restitution fine of
$9,900 (Pen. Code, § 1202.4, subd. (b)) and an imposed but stayed
parole revocation fine of $9,900 (Pen. Code, § 1202.45), arguing
the court had failed to consider his ability to pay the fines and he
is entitled to an ability-to-pay hearing pursuant to this court’s
decision in People v. Dueñas (2019) 30 Cal. App. 5th 1157
(Dueñas). The superior court denied Grant’s motion, ruling it
lacked jurisdiction to modify the fines imposed at the time of
Grant’s sentencing, citing People v. Turrin (2009)
176 Cal. App. 4th 1200.
       Grant filed a timely notice of appeal.

                          DISCUSSION
      We appointed counsel to represent Grant on appeal. After
examination of the record, counsel filed an opening brief in which
no issues were raised. On March 20, 2020 we advised Grant he
had 30 days within which to submit any contentions or issues he
wished us to consider. We have not received a response. (See




                                 2
Smith & H. v. Robbins (2000) 528 U.S. 259, 277-284; People v. Kelly
(2006) 40 Cal. 4th 106, 118-119; People v. Wende (1979) 25 Cal. 3d
436, 441-442.)
       Generally, a trial court has no jurisdiction to resentence a
defendant after execution of the sentence has begun. (People v.
Karaman (1992) 4 Cal. 4th 335, 344; People v. Torres (2020)
44 Cal. App. 5th 1081, 1084.) However, the trial court may recall
the sentence and resentence a defendant within 120 days of his
or her commitment into custody (Pen Code, § 1170, subd. (d)(1)).
In addition, an unauthorized sentence, clerical and
computational errors and obvious legal errors that can be
remedied without referring to factual findings in the record or
remanding for further findings are correctible at any time.
(See Torres, at p. 1085.) Here, execution of Grant’s sentence
began well before he filed the motion to modify his challenged
fines; and his argument under Dueñas, based on a factual
evaluation of his ability to pay, does not fall within any of these
exceptions. (Torres, at p. 1085.)
       If the trial court does not have jurisdiction to rule on a
motion to vacate or modify a sentence, an order denying such a
motion is nonappealable; and any appeal from such an order
must be dismissed. (People v. Torres, supra, 44 Cal.App.5th at
p. 1084; accord, People v. Turrin, supra, 176 Cal.App.4th at
p. 1208; see People v. Fuimaono (2019) 32 Cal. App. 5th 132, 135.)




                                 3
                       DISPOSITION
     The appeal is dismissed.



                              PERLUSS, P. J.

We concur:



     SEGAL, J.



     FEUER, J.




                          4